Citation Nr: 1217401	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  08-24 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1969 to February 1971.  The case is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  

As the record shows other psychiatric diagnoses other than PTSD (anxiety, depression) the issue has been recharacterized in accordance with the Court's intervening decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009)(the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action on his part is required. 


REMAND

The Section of the Code of Federal Regulations governing claims of service connection for PTSD was amended (effective July 13, 2010).  See 75 Fed. Reg. 39843 (July 13, 2010).  Under this revision, if a Veteran's claimed stressor relates to fear of hostile military or terrorist activity, lay testimony may establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary, if 1) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the symptoms are related to the claimed stressor; and 2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  75 Fed. Reg. 39843 (July 13, 2010) [codified at 38 C.F.R. § 3.304(f)(3) (2011)].  

The instant claim was adjudicated (and readjudicated) prior to the promulgation of the revised 38 C.F.R. § 3.304(f)(3).  At least part of the veteran's alleged stressors (LP duty [identified as on July 5 1970, but given the Veteran's dates of service in Vietnam, more likely in 1969], and convoys through potentially hostile areas) pertain to a fear of hostile activity.  Consequently, 38 C.F.R. § 3.304(f)(3) applies to the circumstances of this case.  The RO should be aware that when there is potential applicability of § 3.304(f)(3), and the Board denies such claim and it is subsequently appealed to the U.S. Court of Appeals for Veterans Claims (Court), the Court routinely (via Memorandum decision of endorsement of a Joint Motion) returns such claim to the Board for consideration of § 3.304(f)(3) applicability.  Accordingly, a remand of this claim for RO initial consideration of § 3.304(f)(3)applicability is necessary.  Further development of the record will be necessary for a proper adjudication of this matter.

The Board observes that the Veteran has alleged another stressor event (the death of a "best friend/brother" in Vietnam in May 1971.  As the RO has not sought verification of such event, the Board has considered whether verification is necessary.  Inasmuch as this event (per the Veteran's allegation) allegedly occurred more than 9 1/2 months after the Veteran's service in Vietnam (from 5 July 1969 to 1 July 1970), and more than 3 1/2 months after his discharge from service, it could not constitute the basis for a stressor event supporting a diagnosis of PTSD that was incurred in service.  Consequently, verification of this alleged stressor event would be pointless, and is not necessary.  

Furthermore, the Board notes that the Veteran has received Vet Center treatment  for PTSD, beginning in 2004.  The recent record, dated in June 2008, suggests the treatment was ongoing.  As records of subsequent such treatment may be relevant to the matter at hand, they must be secured.  

Accordingly, the case is REMANDED for the following action: 

1.  The RO should secure for association with the claims file complete clinical records of any Vet Center treatment the Veteran has received for psychiatric disability since June 2008.  

2.  The RO should then arrange for the Veteran to be examined by an appropriate VA psychiatrist or psychologist to determine the nature and likely etiology of his  psychiatric disability(ies).  The Veteran's claims file (to include this remand) must reviewed by the examiner in conjunction with the examination.  Based on review of the record and evaluation of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by psychiatric diagnosis in accordance with DSM-IV) each psychiatric disability entity found.  Specifically, does the Veteran at least as likely as not (a 50% or better probability) have a diagnosis of PTSD based on a fear of hostile activity related to his experiences in Vietnam?  [For purposes of the evaluation, it should be noted that it is not in dispute that in the course of his duties in Vietnam the Veteran was in convoys that traversed through potentially hostile areas.]  If the Veteran does not meet the criteria for a diagnosis of PTSD, the examiner must identify the symptoms lacking but necessary to support such diagnosis.  

(b) For any/each diagnosed psychiatric disability entity other than PTSD, please opine whether or not such disability is at least as likely as not related to the Veteran's service/experiences therein.  

3.  The RO should then re-adjudicate the claim to include consideration of all psychiatric diagnoses found, as well as the revised 38 C.F.R. § 3.304(f)(3).  If it remains denied, the RO should issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

